NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RENEE’ L. MARTIN,                               No. 16-16811

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00970-MCE-EFB

 v.
                                                MEMORANDUM*
LITTON LOAN SERVICING, LP; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Renee’ L. Martin appeals pro se the district court’s decision to dissolve a

preliminary injunction preventing the foreclosure of her residential property. We

have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Tracer Research Corp. v. Nat’l Envtl. Servs. Co., 42 F.3d 1292, 1294



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1994). We affirm.

      The district court did not abuse its discretion in dissolving the preliminary

injunction because all claims challenging defendants’ interest in the subject

property were dismissed. See id. (An order dissolving a preliminary injunction

will be reversed “only where the district court abused its discretion or based its

decision on an erroneous legal standard or on clearly erroneous findings of fact.”

(citation and internal quotation marks omitted)).

      The district court did not err in executing the bond, following the dissolution

of the preliminary injunction, because Martin did not rebut the presumption that

defendants were entitled to have the bond executed in their favor. See Nintendo of

Am., Inc. v. Lewis Galoob Toys, Inc., 16 F.3d 1032, 1036 (9th Cir. 1994) (setting

forth standard of review and explaining that “there is a rebuttable presumption that

a wrongfully enjoined party is entitled to have the bond executed and recover

provable damages up to the amount of the bond.” (citation and internal quotation

marks omitted)).

      We lack jurisdiction to consider Martin’s challenge to the district court’s

dismissal of her quiet title claim. See Chapman v. Deutsche Bank Nat. Trust Co.,

651 F.3d 1039, 1043 (9th Cir. 2011).




                                          2                                     16-16811
      Martin’s request to reinstate the preliminary injunction and return the bond

proceeds, set forth in her opening brief, is denied.

      AFFIRMED.




                                           3                                 16-16811